Citation Nr: 0825938	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-03 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
November 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded this claim in February 2007 so that 
additional development of the evidence could be conducted.  


FINDING OF FACT

The veteran's hypertension has not been manifested by a 
predominant diastolic blood pressure of 110 or more, or by a 
predominant systolic pressure of 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matter decided below may be addressed at this 
time, without further remand, because any notice error is not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim.  VA notified the veteran in a 
January 2004 statement of the case and January 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The statement 
of the case informed the veteran of the specific rating 
criteria which would provide a basis for increased rating 
regarding his service-connected disorder.  VA has fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  April 2007 
correspondence provided adequate notice of how effective 
dates are assigned.  The claim was subsequently readjudicated 
in a March 2008 supplemental statement of the case.  While 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the notice provided 
cured any prejudice that may have been present.  

The claimant was provided the opportunity to present 
pertinent evidence.  The veteran was provided a VA Form 21-
4142 so that VA could obtain private medical records dated 
subsequent to July 2005 from Group Health Cooperative, but he 
did not return the form.  The veteran was also scheduled for 
a VA hypertension examination but he failed to report for the 
examination in January 2008.  The "duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

The veteran claims that the severity of his service-connected 
hypertension warrants a higher disability rating.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The veteran's hypertension is evaluated as 10 percent 
disabling.   Under 38 C.F.R. § 4.104, Code 7101, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a rating of 10 percent is warranted for 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more.  A 10 
percent evaluation is also the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more or 
systolic blood pressure predominantly 200 or more. 
 Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

The report of a May 2002 VA hypertension examination shows 
that the veteran took Lisinopril for treatment of his 
hypertension.  Blood pressure readings of 160/111, 190/105, 
and 176/110.  Hypertension was diagnosed.  

A March 2003 VA hypertension report includes blood pressure 
readings of 134/74 (sitting), 128/76 (supine), and 118/74 
(standing).  Paroxysmal hypertension brought under control by 
increased use of medications (Lisinopril and 
Hydrochlorothiazide) with improvement in symptoms was 
diagnosed.  

At his March 2006 hearing conducted by the undersigned at the 
RO, the veteran essentially testified that his service-
connected hypertension had become worse since he was last 
afforded a VA examination in March 2003.  

A VA Decision Review Officer completed a finding for the file 
in April 2006.  This included numerous blood pressure reading 
results, culled from Group Health private medical records and 
VA medical records, are dated from July 2000 to September 
2005.  As noted, the veteran did not participate in VA's 
efforts to obtain records from Group Health Cooperative since 
that time.  Review of these 36 blood pressure readings shows 
that readings reflecting severity sufficient for the 
assignment of a 20 percent rating (see Code 7101) were only 
shown on eight occasions.  Hence, at no time during the 
appellate term has the veteran's blood pressure predominately 
been greater than 110 diastolic or greater than 200 systolic.  

The Board does not consider the number of blood pressure 
readings meeting this level of severity, as reported above, 8 
of 36, to rise to the level of predominate.  The competent 
medical evidence of record, set out above, simply does not 
support a higher rating.  Hence, the criteria for a rating in 
excess of 10 percent under 38 C.F.R. § 4.104, Code 7101 is 
not warranted.  

In reaching this decision the Board acknowledges that the 
appellant is on medication for his hypertension, and that his 
rating would likely be higher if he were not using 
medication.  The rating criteria, however, contemplates that 
the ratings are based on the disability that remains after 
treatment.  38 C.F.R. Part 4. 

The Board also observes that efforts by VA to obtain private 
medical records dated since July 2005 were unsuccessful, 
based on the veteran's failure to cooperate with the 
requested evidentiary development pursuant to the Board's 
February 2007 remand.  The Board further emphasizes that the 
veteran failed to report for a VA hypertension examination in 
January 2008.  Blood pressure readings which would have been 
recorded as part of the above sought development would have 
been relevant.  Unfortunately, due to the veteran's failure 
to cooperate such findings are not available.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent is not warranted for 
hypertension.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


